       CASE 0:20-cv-00464-PJS-HB Document 21 Filed 05/18/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Joshua Raymond Armendariz,
                                                       Civil No. 20-cv-0464 (PJS/HB)
                     Plaintiff,

v.
                                                         ORDER ON REPORT
Chris Rovney, Blue Earth County Attorney,              AND RECOMMENDATION
in both his individual and official capacities,

                      Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     Plaintiff Joshua Raymond Armendariz’s claim that defendant Chris
              Rovney, in his individual capacity, unlawfully deprived Armendariz
              of property without due process is not dismissed.

       3.     The remainder of this action is DISMISSED WITHOUT PREJUDICE
              under 28 U.S.C. § 1915A.




Dated: May 18, 2020
                                           PATRICK J. SCHILTZ
                                           United States District Judge
